ORDER

PER CURIAM:
Mark B. Davidson appeals his conviction, after a jury trial, of sexual abuse in the first degree, § 566.100, RSMo 1994, for molestation of a young female child. He was sentenced to five years in prison.
On appeal, he contends the evidence was insufficient to warrant conviction, and contends further that the trial court erred in failing, sua sponte, to exclude evidence of uncharged misconduct. Having carefully reviewed the evidence in the case and defendant’s arguments, the court concludes that the trial court did not err and that there is no basis for “plain error” review.
The judgment of conviction is affirmed. Rule 30.25(b).